                  Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     WILLIAM SEVARGE, JR., an individual,
10
                                                      NO. 21-CV-01265
                                     Plaintiff,
11
                                                      PLAINTIFF’S COMPLAINT FOR
            v.
12                                                    DAMAGES UNDER THE FEDERAL
                                                      TORT CLAIMS ACT
     DANIEL EUGENE BENNETT, an individual,
13   acting within the scope of his employment
     with the FEDERAL BUREAU OF
14   INVESTIGATION SEATTLE DIVISION; the
     FEDERAL BUREAU OF INVESTIGATION
15   SEATTLE DIVISION, a federal agency for
     the UNITED STATES OF AMERICA; and
16   the UNITED STATES OF AMERICA,
     through its agency, the FEDERAL BUREAU
17   OF INVESTIGATION SEATTLE DIVISION,
18                               Defendant(s).
19

20          Plaintiff, William (a.k.a. “Bill”) Sevarge, Jr., by and through his attorneys at

21   Lawrence Kahn Law Group, P.S. in Tukwila, WA 98168 submits this as his Complaint

22   against Defendants Daniel E. Bennett, the Federal Bureau of Investigation, and the United
23
     States of America.
24
                                   I. JURISDICTION & VENUE
25
            1.1     This is an action against Defendant United States of America under the Federal
26

     COMPLAINT FOR DAMAGES -1-                                   LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                          14240 INTERURBAN AVE. S., STE. B-132
                                                                         TUKWILA, WA 98168
                                                                 T: (425) 453-5679 / F: (425) 453-5685
                                                                        STAFF@LKLEGAL.COM
                  Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 2 of 8




 1   Tort Claims Act, pursuant to Title 28, §§2671, et seq., and 1346(b)(l) of the United States Code,

 2   for negligence in connection with a motor vehicle collision involving Defendant Daniel Eugene
 3   Bennett, acting within the scope of his employment with the Federal Bureau of Investigation
 4
     Seattle Division, and Plaintiff Bill Sevarge.
 5
            1.2     The claims herein are brought against Defendants pursuant to the Federal Tort
 6
     Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(l), for money damages as
 7

 8   compensation for personal injuries caused by Defendant Bennett’s negligence.

 9          1.3     Mr. Sevarge has fully complied with the provisions of 28 U.S.C. §§ 2675,

10   2401(b), and the Federal Tort Claims Act. Further, Mr. Sevarge filed his claim with the Federal
11
     Bureau of Investigation Seattle Division on November 16, 2020. Please see Standard Form 95
12
     attached hereto as Exhibit 1.
13
            1.4     Mr. Sevarge has timely served notice of his claim (i.e., Standard Form 95) on
14
     the Federal Bureau of Investigation Seattle Division less than two years after the incident
15

16   forming the basis of this suit. Please see the Declaration of Service for Mr. Sevarge’s Standard

17   Form 95 attached hereto as Exhibit 2.
18          1.5     The Federal Bureau of Investigation Seattle Division failed to make a final
19
     disposition of Mr. Sevarge’s claim because the agency has not settled Mr. Sevarge’s claim, nor
20
     has it responded to Mr. Sevarge’s notice of claim served on November 16, 2020. Pursuant to 28
21
     U.S.C. § 2675(a), the Federal Bureau’s failure to make a final disposition of Mr. Sevarge’s
22

23   claim is deemed a final denial of his claim.

24          1.6     Mr. Sevarge is now filing this Complaint pursuant to 28 U.S.C. §§ 2675(a) and

25   2401(b) because six months have passed since notice of Mr. Sevarge’s claim was served on the
26

     COMPLAINT FOR DAMAGES -2-                                      LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                             14240 INTERURBAN AVE. S., STE. B-132
                                                                            TUKWILA, WA 98168
                                                                    T: (425) 453-5679 / F: (425) 453-5685
                                                                           STAFF@LKLEGAL.COM
                   Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 3 of 8




 1    Federal Bureau of Investigation Seattle Division, and the Federal Bureau is deemed to have

 2    denied Mr. Sevarge’s claim by failing to make a final disposition within the six-month period.
 3           1.7     This suit has been timely filed since the statute of limitations for Mr. Sevarge’s
 4
      claim has not lapsed.
 5
             1.8     Jurisdiction is proper under 28 U.S.C. § 1346(b)(l).
 6
             1.9     Venue is proper under 28 U.S.C. §1402(b) in that Mr. Sevarge resides in
 7

 8    Lynnwood, Snohomish County, Washington, and all, or a substantial part of the acts and

 9    omissions forming the basis of Mr. Sevarge’s claim occurred in Lynnwood, Snohomish County,

10    Washington, which is located in the Western District of Washington.
11

12                                             II. PARTIES

13           2.0     Plaintiff realleges paragraphs 1.1 through 1.9 as though set forth in full herein.

14           2.1     Plaintiff William (“Bill”) Sevarge, Jr. is, and at all times relevant hereto was, a
15 resident of Lynnwood, Snohomish County, Washington, who was involved in a motor vehicle

16
     collision on November 19, 2018, at the intersection of SR 524 and 36th Avenue in Lynnwood,
17
     Snohomish County, Washington.
18
             2.2     Plaintiff is informed and believes, and upon such information and belief,
19

20 Defendant Daniel Eugene Bennett is, and at all times relevant hereto was, an agent for the Federal

21 Bureau of Investigation Seattle Division, a federal agency for the United States of America, who

22 was acting within the scope of his employment with the Federal Bureau of Investigation when he

23
     operated the Toyota Highlander (VIN # 5TDBKRFH4FH4FS197586) that was involved in the
24
     collision on November 19, 2018, at the intersection of SR 524 and 36th Avenue in Lynnwood,
25
     Snohomish County, Washington.
26

      COMPLAINT FOR DAMAGES -3-                                      LAWRENCE KAHN LAW GROUP, P.S.
      UNDER THE FEDERAL TORT CLAIMS ACT                             14240 INTERURBAN AVE. S., STE. B-132
                                                                             TUKWILA, WA 98168
                                                                     T: (425) 453-5679 / F: (425) 453-5685
                                                                            STAFF@LKLEGAL.COM
                    Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 4 of 8




 1            2.3     Plaintiff is informed and believes, and upon such information and belief,

 2 Defendant Federal Bureau of Investigation Seattle Division (herein after referred to as “FBI”), at

 3 all times relevant to this action, was the registered owner of the Toyota Highlander (VIN #

 4
     5TDBKRFH4FH4FS197586) driven by its agent, Defendant Daniel Eugene Bennet, who was
 5
     involved in the collision on November 19, 2018, at the intersection of SR 524 and 36th Avenue
 6
     in Lynnwood, Snohomish County, Washington.
 7

 8            2.4     At all times relevant to this action, Defendant United States of America (herein

 9 after referred to as “USA”) owned and operated its agency: the Federal Bureau of Investigation

10 Seattle Division located at 1110 3rd Avenue, Seattle, King County, Washington. Further,

11
     Defendant USA, including its directors, officers, operators, administrators, employees, agents
12
     (including, but not limited to Agent Daniel Eugene Bennett with the FBI), and staff are hereinafter
13
     collectively referred to as the “FBI.”
14
              2.5     At all times relevant to this Complaint, the Toyota Highlander (VIN #
15

16    5TDBKRFH4FH4FS197586) described herein was operated by FBI Agent Daniel Eugene

17    Bennett employed by, and upon information and belief, was acting on behalf of, Defendant FBI.
18    Furthermore, Defendants USA and FBI are responsible for the negligent acts of their employees
19
      and agents, including Defendant Bennett, under the doctrine of respondeat superior.
20

21                                    III. STATEMENT OF FACTS

22
              3.0     Plaintiff realleges paragraphs 1.1 through 2.5 as though set forth in full herein.
23

24            3.1     On November 19, 2018, Plaintiff operated his 2014 Mazda CX-5 SE traveling

25    eastbound on SR 524 towards 36th Avenue W. in Lynnwood, Snohomish County, Washington

26    at or around 9:23 a.m.
      COMPLAINT FOR DAMAGES -4-                                       LAWRENCE KAHN LAW GROUP, P.S.
      UNDER THE FEDERAL TORT CLAIMS ACT                              14240 INTERURBAN AVE. S., STE. B-132
                                                                              TUKWILA, WA 98168
                                                                      T: (425) 453-5679 / F: (425) 453-5685
                                                                             STAFF@LKLEGAL.COM
                   Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 5 of 8




 1           3.2     Simultaneously, Defendant Bennett operated Defendant FBI’s Toyota

 2   Highlander (VIN # 5TDBKRFH4FH4FS197586) traveling southbound on 36th Avenue W.
 3   towards SR 524.
 4
             3.3     Upon reliable information and reasonable belief, Defendant Bennett was
 5
     operating the Toyota Highlander within the scope of his employment with Defendant FBI.
 6
             3.4     As Plaintiff approached the intersecting street, 36th Avenue W., the controlling
 7

 8   traffic signal provided a green light for him to enter the intersection. As Defendant approached

 9   the intersecting street, SR 524, the controlling traffic signal provided a red light for him to enter

10   the intersection.
11
             3.5     Plaintiff entered the intersection continuing to travel eastbound on SR 524 past
12
     36th Avenue W. when Defendant Bennett entered the intersection from 36th Avenue W. traveling
13
     southbound, attempting to complete a left turn onto SR 524 eastbound.
14
             3.6     Defendant FBI’s vehicle, operated by Defendant Bennett, struck Plaintiff’s
15

16   vehicle causing Plaintiff’s vehicle to crash into three other vehicles that were stopped at the

17   intersection.
18           3.7     As a direct result of this collision, Plaintiff suffered severe personal and physical
19
     injuries in such an amount to be proven at trial.
20

21                                      IV. CAUSE OF ACTION

22
             4.0     Plaintiff realleges paragraphs 1.1 through 3.7 as though set forth in full herein.
23

24           4.1     This is a Federal Tort Claims Action for monetary damages sustained by Plaintiff

25   resulting from personal injuries as a result of Defendant Bennett’s negligent conduct, such as,

26   but not limited to:
     COMPLAINT FOR DAMAGES -5-                                        LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                               14240 INTERURBAN AVE. S., STE. B-132
                                                                              TUKWILA, WA 98168
                                                                      T: (425) 453-5679 / F: (425) 453-5685
                                                                             STAFF@LKLEGAL.COM
                  Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 6 of 8




 1                  a. Going through a red light at the intersection of SR 524 and 36th Ave. W.;

 2                  b. Failing to keep a proper lookout;
 3                  c. Failing to control the Toyota Highlander’s speed;
 4
                    d. Failing to yield the right-of-way to Plaintiff who had a green light;
 5
                    e. Failing to use the brakes in the Toyota Highlander;
 6
                    f. Failing to use the Toyota Highlander’s horn;
 7

 8                  g. Failing to take evasive maneuvers to avoid the collision; and

 9                  h. Causing personal injuries to Plaintiff as a result of the collision.

10          4.2     Defendant Bennett owes a duty of care to everyone on the road, including
11
     Plaintiff, to operate Defendant FBI’s Toyota Highlander in a safe, reasonable, prudent, and
12
     proper manner in accordance with the Rules of the Road, having regard to the actual and
13
     potential hazards then existing.
14
            4.3     Defendant Bennett breached his duty of care owed to Plaintiff. Under RCW
15

16   46.61.050, a person operating a vehicle must obey traffic control devices. Here, Defendant

17   Bennett was traveling southbound on 36th Ave. W., and the traffic control device located at the
18   intersection of SR 524 and 36th Ave. W. provided a red light for drivers headed southbound on
19
     36th Ave. W. Despite having a red traffic light, Defendant Bennett unlawfully entered the
20
     intersection and collided into Plaintiff’s vehicle, causing Plaintiff’s vehicle to crash into three
21
     other vehicles. Moreover, Defendant Bennett breached his duty owed to Plaintiff by failing to:
22

23   (1) keep a proper lookout; (2) control the Toyota Highlander’s speed; (3) yield the right-of-way

24   to Plaintiff who had a green light; (4) use the brakes in the Toyota Highlander; (5) use the horn

25   in the Toyota Highlander; and (6) take evasive maneuvers to avoid colliding into Plaintiff’s
26   vehicle. In sum, Defendant Bennett breached his duty owed to Plaintiff and shall be held liable
     COMPLAINT FOR DAMAGES -6-                                        LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                               14240 INTERURBAN AVE. S., STE. B-132
                                                                              TUKWILA, WA 98168
                                                                      T: (425) 453-5679 / F: (425) 453-5685
                                                                             STAFF@LKLEGAL.COM
                  Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 7 of 8




 1   for Plaintiff’s damages sustained as a direct result of this collision.

 2          4.4     As a result of Defendant Bennett’s negligence while acting within the scope of
 3   his employment with Defendant FBI, for which Defendant FBI is at law vicariously liable
 4
     under the doctrine of respondeat superior, and by its own negligence as alleged herein,
 5
     Plaintiff sustained personal injuries and damages for which Defendant FBI is responsible.
 6
            4.5     As a direct and proximate result of the forementioned acts of negligence,
 7

 8   Plaintiff has suffered past, present, and future damages and losses including, but not limited

 9   to: (1) medical expenses of all kinds; (2) mental, physical and emotional distress; (3) pain and

10   suffering; (4) loss of earnings and/or earning capacity; (5) inconvenience and loss of use; and
11
     (6) other economic and non-economic damages as may be proven at the time of trial.
12
                                       VI. PRAYER FOR RELIEF
13
            WHEREFORE, Mr. Bill Sevarge prays for judgment against Defendants as follows:
14
            6.1     Compensation for special and general damages to be proven at trial;
15
            6.2     Plaintiff’s reasonable attorney’s fees pursuant to statute;
16
            6.3     Plaintiff’s costs and disbursements herein;
17
            6.4     Pre-judgment and post-judgment interest at the statutory rate on Plaintiff’s
18   economic damages;
19          6.5     Pre-judgment and post-judgment interest on Plaintiff’s non-economic damages
20   to the extent allowed by law; and

21          6.5     For such other relief as the Court deems just and equitable.

22          Dated this 15th day of September 2021.
23
                                                          LAWRENCE KAHN LAW GROUP, P.S.
24
                                                          /s/ Lawrence M. Kahn
25                                                        Lawrence M. Kahn, WSBA #29639
                                                          The Lawrence Kahn Law Group, P.S.
26                                                        4240 Interurban Ave. S., Ste. B-132
     COMPLAINT FOR DAMAGES -7-                                        LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                               14240 INTERURBAN AVE. S., STE. B-132
                                                                              TUKWILA, WA 98168
                                                                      T: (425) 453-5679 / F: (425) 453-5685
                                                                             STAFF@LKLEGAL.COM
              Case 2:21-cv-01265 Document 1 Filed 09/15/21 Page 8 of 8




 1                                          Tukwila, WA 98168
                                            Tel.: 425.453.5679
 2                                          Fax: 425.453.5685
                                            Email: lmk@lklegal.com
 3                                          cc: staff@lklegal.com
 4                                          Attorney for Plaintiff William Sevarge, Jr.

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     COMPLAINT FOR DAMAGES -8-                         LAWRENCE KAHN LAW GROUP, P.S.
     UNDER THE FEDERAL TORT CLAIMS ACT                14240 INTERURBAN AVE. S., STE. B-132
                                                               TUKWILA, WA 98168
                                                       T: (425) 453-5679 / F: (425) 453-5685
                                                              STAFF@LKLEGAL.COM
